MEMORANDUM **
Plaintiff Godson Eruchalu appeals pro se the district court’s denial of his request for preliminary injunctive relief. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our sole inquiry is whether the district court abused its discretion in denying preliminary injunctive relief, and we conclude the district court did not abuse its discretion. Winter v. Natural Res. Def. Council Inc., 555 U.S. 7, 24, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008) (listing factors for district court to consider); Sports Form, Inc. v. United Press Int’l, 686 F.2d 750, 752-53 (9th Cir.1982) (explaining limited scope of review).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.